Citation Nr: 0827090	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The appellant served as a member of the Army National Guard 
from April 1956 to February 1959 and had subsequent service 
in the Army Reserves.  There is no verified active duty 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The appellant does not have verified active duty service.

2.  The appellant's bilateral hearing loss is not related to 
active duty service.

3.  The appellant did not have bilateral sensorineural 
hearing loss to a degree of 10 percent within one year of 
separation from active military service.

4.  The appellant's tinnitus is not related to active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active duty service. 38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.307, 
3.309, 3.655 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
duty service. 38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.307, 3.309, 
3.655 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, the appellant asserts that his current hearing 
loss and tinnitus were caused by noise exposure during active 
duty for training in the Army National Guard and Army 
Reserves.  VA has been unable to verify periods of active 
duty for training.  

The Board notes that the appellant's service medical records 
are unavailable. There is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the appellant in 
obtaining evidence from alternate or collateral sources.  Id.  
In his February 2005 statement, the appellant explains that 
he is unable to obtain buddy statements from people who knew 
him during his National Guard duty.  The earliest record of a 
hearing test is from 1974, which was 11 years after reserve 
duty.  Given the state of the record, the claim must be 
denied.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Section 3.159 was amended, effective 
May 30, 2008 as to applications for benefits pending before 
VA on or filed thereafter, to eliminate the requirement that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23353 (April 30, 2008). 

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in December 2003 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
However, there is no prejudice to the appellant in proceeding 
with the issuance of a final decision despite VA's failure to 
provide more timely notice, as his claim for service 
connection is being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
As discussed in a November 2004 memorandum concluding that 
the service records are unavailable for review, the RO made 
numerous attempts to obtain records of the appellant's 
military service.  These attempts were unsuccessful, although 
copies of some records were submitted by the appellant.  They 
document that he enlisted in the Washington Army National 
Guard in April 1956, that he accrued 15 drills in fiscal year 
1957, that he was discharged from the Washington Army 
National Guard in February 1959, and that he became a member 
of the United States Army Reserve to complete his remaining 
reserve obligation of 3 years 1 month and 11 days.  
Unfortunately, the available information did not yield 
verification of the dates of the appellant's INACDUTRA, or of 
any ACDUTRA or active duty.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


